Citation Nr: 1218182	
Decision Date: 05/22/12    Archive Date: 05/31/12

DOCKET NO.  09-32 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent for migraine headaches prior to March 24, 2010 and in excess of 30 from March 24, 2010.

2.  Entitlement to an increased rating in excess of 30 percent for residuals of a dislocation of C-1 and C-2 and fusion.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

S. Finn, Counsel

INTRODUCTION

The Veteran served on active duty from June 1969 to January 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction was subsequently returned to RO in Pittsburgh, Pennsylvania.

In March 2010, the Veteran testified at a Board hearing at the RO before the undersigned.  A transcript of the proceeding is of record.

The issues were remanded in June 2010 for further development.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran's claim for an increased evaluation for a neck disability and a claim for an increased evaluation for migraine headaches must be remanded for further action.

The Veteran requested the VA to obtain recent records from the Oakland VA Medical Center in Pittsburgh, PA, namely treatment records from neurosurgeon (Dr. M) and a September 2011 MRI of the neck and lower back.  (See August 2011 written statement).  He specifically stated that he wanted the records included in his appeal.  To date, the records have not been obtained.

In an October 2006 claim for TDIU, the Veteran listed addresses of doctors who had treated him for the above conditions.  The Veteran listed, in part, Dr. M. M. (former primary care provider), Dr. M. K. (neurosurgeon), and Dr. W. H. (neurologist).  These records are not associated with the claims file.

The VA must obtain all outstanding pertinent VA medical records from VA facilities, following the current procedures prescribed in 38 C.F.R. § 3.159.  

The determinations of the claims cited above could all have a significant impact on the separate claim of entitlement to TDIU. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (claims are "inextricably intertwined" when they are so closely tied together that a final Board decision on one claim cannot be rendered until the other claim has been considered). Therefore, a determination on the TDIU claim must be deferred.


Accordingly, the case is REMANDED for the following action:

1.  After securing any necessary release forms, with full address information, obtain all outstanding records of evaluation and/or treatment of the Veteran by VA and/or any other pertinent private medical facility, to include, but not necessarily limited to Oakland VA Medical Center in Pittsburgh, PA and private records from Dr. M. M., M. K., and W. H.  All records and/or responses received should be associated with the claims folder.  If any VA or private records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

2.  Schedule the Veteran for a VA spine examination to determine the current severity of the service-connected residuals of dislocation of C-1 and C-2 and fusion.  The claims folder must be made available to the examiner for review.

3.  The examiner should report the Veteran's ranges of cervical spine motion in degrees and note the presence or absence of ankylosis of the spine.  The examiner should determine whether the neck disability is manifested by weakened movement, excess fatigability, or incoordination.  These determinations should, if possible, be expressed in terms of the additional degree of range of motion loss due to any pain, weakened movement, excess fatigability, incoordination, or flare-ups.  The examiner should also report whether intervertebral disc disease has required periods of doctor prescribed bed rest in the last 12 months; and, if so, the frequency and duration of such periods.  Finally, the examiner should also note any secondary neurological disorders (i.e., radiculopathy) and express an opinion as to the severity of such symptoms, if present.

4.  The Veteran should also be afforded a VA neurological examination, conducted by an appropriate examiner who has reviewed the entire claims file.  The examination report should state the frequency, severity, and duration of the Veteran's headaches.  The examiner should further note whether the Veteran has headaches which are prostrating.  All opinions and conclusions expressed by the examiner must be supported by a complete rationale in a typewritten report.

5.  After completion of the above development, the Veteran's claims, including his claim for TDIU, must be readjudicated.  If the determination of any of these claims remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case and given an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

